Citation Nr: 0106027	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-00 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including depression.

2.  Entitlement to a compensable evaluation for burn scars of 
both ankles.

3.  Entitlement to a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to April 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1999 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

Initially, the Board notes that the issues of entitlement to 
service connection for a psychiatric disorder, including 
depression, and entitlement to a compensable evaluation under 
the provisions of 38 C.F.R. § 3.324 will be addressed in the 
REMAND section, following the decision below.

Service connection for burn scars of both ankles was granted 
in a September 1992 rating decision, and a noncompensable 
evaluation was assigned.  In August 1998, the RO received the 
veteran's request for an increased evaluation, which it 
denied in a June 1999 rating decision.  The veteran then 
filed this appeal.  A noncompensable evaluation remains in 
effect and is the subject of this appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal as to evaluation of his burn scars of 
both ankles has been obtained by the RO.

2.  The veteran's burn scars of both ankles are entirely 
asymptomatic, with normal range of motion of both ankles.



CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for the 
veteran's burn scars of both ankles have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.118, Diagnostic Codes 7801-7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (2000).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2000).

The veteran's burn scars of both ankles are addressed by the 
schedular criteria applicable to the skin.  See 38 C.F.R. 
Part 4, § 4.118 (2000).  Specifically, Diagnostic Code 7802 
(Scars, burns, second degree) provides for a 10 percent 
evaluation where an area or areas approximating one square 
foot are involved.  A note to the criterion references Note 
(2) under Diagnostic Code 7801.  In turn, Diagnostic Code 
7801 (Scars, burns, third degree) Note (2) provides that 
ratings for widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.

Additionally, considering any possibly applicable schedular 
criteria, Diagnostic Code 7803 (Scars, superficial) provides 
for a singular 10 percent evaluation where such scars are 
poorly nourished, with repeated ulceration.  Diagnostic Code 
7804 (Scars, superficial) provides for a singular 10 percent 
evaluation where such scars are tender and painful on 
objective demonstration.  A note indicates that a 10 percent 
rating will be assigned when the requirements are met, even 
though the location may be on the tip of the finger or toe, 
and the rating may exceed the amputation value for the 
limited involvement.  Diagnostic Code 7805 (Scars, other) 
provides for rating based on limitation of function of the 
part affected.

II.  Factual Background

The pertinent evidence of record as to consideration of the 
veteran's level of disability due to his burn scars of both 
ankles consists of an April 1999 VA scars examination and the 
veteran's Social Security Administration (SSA) records.

The April 1999 VA scars examination reflects the veteran's 
in-service injury to both ankles and his subsequent 
convalescence.  It also reflects the veteran's current 
complaints of a cold sensation in each foot, although he 
denied any problems relating to the ankle burn scars.  
Physical examination of the left ankle revealed a superficial 
five-centimeter residual burn scar that extended around the 
inferior border of the medial malleolus.  This scar was 
nontender, and range of motion of the left ankle was adequate 
and painless at 20 degrees of dorsiflexion and at 45 degrees 
of plantar flexion.  Physical examination of the right ankle 
revealed a barely discernable five-centimeter residual, 
nontender scar that curved around the external malleolus.  
Range of motion of the right ankle was again painless at 20 
degrees of dorsiflexion and at 45 degrees of plantar flexion.  
The examiner reiterated that both scars were nontender.  
There was no ankle or foot edema, and pedal pulses were 
adequate at 2+ bilaterally.  The diagnosis was residual burn 
scars of each ankle, below the medial malleolus on the left 
and below the lateral malleolus on the right; entirely 
asymptomatic with normal range of motion of each ankle.

The veteran's SSA records are completely negative for any 
reference to his burn scars of both ankles, including any 
reports by the veteran as to subjective complaints.  The 
veteran was found to be disabled due to psychiatric disorders 
and the inability to perform the necessary mental demands of 
employment.


III.  Application and Analysis

Upon review of the pertinent evidence of record and the 
possibly applicable schedular criteria, the Board finds that 
a compensable evaluation for the veteran's burn scars of both 
ankles is unwarranted.  Accordingly, the veteran's appeal as 
to this issue is denied.

In this instance, the Board finds that the clinical evidence 
of record demonstrates that the veteran's burn scars of both 
ankles are completely asymptomatic, with normal range of 
motion of both ankles.  Specifically, the Board notes the 
April 1999 VA scars examination, in which these findings were 
recorded.  The Board also notes that the veteran's SSA 
records are silent as to any disability experienced by the 
veteran that involves his ankles and the burn scars.

As discussed above, Diagnostic Code 7802 applies to an area 
or areas that are approximately one square foot.  Here, upon 
VA scars examination in April 1999, the areas affected were 
defined as five centimeters each.  As such, although 
historically the veteran experienced second degree burns in 
service, Diagnostic Code 7802 is not for application.  
Simply, the areas affected, five centimeters on each ankle, 
do not meet the approximate one square foot requirement.  
Additionally, although Diagnostic Code 7801 provides for 
separate evaluations of widely separated areas, with ratings 
to be combined, the Board notes that again, the areas 
affected in this instance, five centimeters on each ankle, do 
not meet the area  requirements.

Further, as to application of Diagnostic Codes 7803 and 7804, 
the Board finds that there is no evidence that the veteran's 
burn scars of both ankles are poorly nourished or affected by 
repeated ulcerations, nor is there any objective evidence of 
tenderness or pain.  Specifically, it was noted upon VA scars 
examination in April 1999 that the veteran had no problems as 
to his ankle burn scars, that the scars were nontender, and 
that they were entirely asymptomatic.

As to application of Diagnostic Code 7805, which provides for 
rating based upon limitation of function of the part 
affected, the Board finds that the record fails to 
demonstrate any limited function of the veteran's ankles.  
Indeed, upon VA scars examination in April 1999, the veteran 
had normal range of motion of both ankles without any pain.

In light of the above, particularly the clinical findings 
that the veteran's burn scars are entirely asymptomatic and 
that he has normal range of motion of both ankles, the Board 
finds that the veteran's current disability picture with 
respect to his ankles more nearly approximates a 
noncompensable evaluation than the criteria required for a 10 
percent evaluation.  38 C.F.R. § 4.7; see also 38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

A compensable evaluation for burn scars of both ankles is 
denied.


REMAND

With respect to the veteran's claim for service connection 
for a psychiatric disorder, including depression, the Board 
notes that the record currently before it reflects various 
diagnoses, which include panic disorder, panic disorder with 
agoraphobia, depression, dysthymia, and obsessive compulsive 
disorder.  The record currently before the Board also 
reflects a reported history of onset in approximately 1978.

Historically, the veteran separated from service in April 
1968, and his service medical records show that in July 1965, 
the veteran was diagnosed with hyperventilation syndrome.  It 
was noted at that time that the veteran was nervous due to an 
impending captain's mast.  No psychiatric disorder was 
diagnosed, and upon separation examination (conducted in 
April 1968), no pertinent history was reported by the veteran 
or clinically noted.

To date, no VA examination has been conducted and no opinion 
given as to the relationship, if any, between the veteran's 
various current psychiatric diagnoses and his service, 
including the one incident of hyperventilation syndrome.  In 
this respect, the Board notes that in a claim for disability 
compensation, the assistance provided by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

With respect to the issue of entitlement to a compensable 
evaluation under the provisions of 38 C.F.R. § 3.324, the 
Board notes that this issue is inextricably intertwined with 
the issue of entitlement to service connection for a 
psychiatric disorder, including depression, as such 
entitlement would become moot were service connection to be 
granted for a psychiatric disorder that was, in turn, rated 
as at least 10 percent disabling.  Alternatively, were 
service connection granted for a psychiatric disorder but not 
found to be at least 10 percent disabling, the veteran's 
service-connected disabilities would consist of hearing loss, 
burn scars of both ankles, and a psychiatric disorder, and a 
determination on the merits of entitlement to a compensable 
evaluation under the provisions of 38 C.F.R. § 3.324 would 
require consideration of each disability.  In effect, 
therefore, the Board cannot now address the merits of this 
aspect of the veteran's appeal, prior to additional 
development pertaining to the veteran's claim for service 
connection for a psychiatric disorder, including depression, 
and the RO's subsequent determination as to the veteran's 
entitlement to service connection.

Therefore, in light of the above, the issues of entitlement 
to service connection for a psychiatric disorder, including 
depression, and entitlement to a compensable evaluation under 
the provisions of 38 C.F.R. § 3.324 will not be decided 
pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-June 1999 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's mental health, should 
be obtained and incorporated into the 
veteran's claims file.

2.  A VA mental disorders examination 
should be scheduled and conducted in 
order to determine the nature and onset 
of the veteran's psychiatric disorder and 
to clarify the diagnosis of the veteran's 
psychiatric disorder.  All suggested 
studies should be performed, and the 
examiner should obtain a detailed history 
from the veteran as to his mental health.  
All findings should be recorded in 
detail.

Additionally, the examiner should clarify 
the diagnosis of the veteran's 
psychiatric disorder (as informed by the 
examination results and review of the 
various diagnoses of record) and offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
psychiatric disorder, however defined, is 
related to his service, including the one 
episode of hyperventilation syndrome.  
The examiner should provide the rationale 
for any opinions expressed.  If the 
examiner cannot offer an opinion without 
resort to speculation, he or she should 
so state.

3. The claims file and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner in 
conjunction with the attendant 
examination.

4.  The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the respective examiner for 
corrective action.

6.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for a 
psychiatric disorder, including 
depression, considering all pertinent law 
and regulations, in light of any 
additional treatment records obtained and 
the examination report and any opinions 
expressed therein.  Subsequent to a 
determination as to the propriety of a 
grant of service connection for a 
psychiatric disorder, including 
depression, the RO should also review the 
veteran's claim as to entitlement to a 
compensable evaluation under the 
provisions of 38 C.F.R. § 3.324.

If the veteran's claim remains in a 
denied status as to either issue, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of the actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 



